Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 5, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-9, dated 11/27/2020 were persuasive and overcome the 35 U.S.C. 112(b) and  35 U.S.C. 102(a)(1) rejections. 
Independent Claim 1 recites limitations that include substrate transfer robot comprising:
an arm having a degree of freedom in at least two horizontal axis directions;
a hand including a base end connected to a front end of the arm and a first front end and a second front end that are bifurcated from the base end,
a substrate being able to be held on an upper surface side of the hand;
first and second sensors that emit detection light in a space between the first front end and the second front end and are arranged such that optical axes of the first and second sensors intersect each other within the space in planar view; and
a control device that controls operation of the arm and the hand,
wherein the first and second sensors are provided in the hand such that a planar-view intersection point of the optical axes is located on a predetermined position of the substrate when the substrate is held by the hand in planar view, and
the control device operates the arm, scans a target placed at a teaching position with the first and second sensors, and 
acquires the teaching position when the target is located at the planar-view intersection point of the optical axes. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 5 recites limitations that include method of automatically teaching a teaching position to a substrate transfer robot, the substrate transfer robot including:
an arm having a degree of freedom in at least two horizontal axis directions;
a hand including a base end connected to a front end of the arm and a first front end and a second front end that are bifurcated from the base end,
a substrate being able to be held on an upper surface side of the hand;
first and second sensors that emit detection light in a space between the first front end and the second front end and are arranged such that optical axes of the first and second sensors intersect each other within the space in planar view; and
a control device that controls operation of the arm and the hand, the first and second sensors being provided in the hand such that a planar-view intersection point of the optical axes is located on a predetermined position of the substrate when the substrate is held by the hand in planar view, the method comprising:
a step of operating the arm, and scanning a target placed at a teaching position with the first and second sensors; and
a step of acquiring the teaching position when the target is located at the planar-view intersection point of the optical axes. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 6 recites limitations that include a substrate transfer robot comprising:
an arm having a degree of freedom in at least two horizontal axis directions;
a hand including a base end connected to a front end of the arm and a first front end and a second front end that are bifurcated from the base end,
a substrate being able to be held on an upper surface side of the hand;
first and second sensors that emit detection light in a space between the first front end and the second front end and are arranged such that optical axes of the first and second sensors intersect each other within the space in planar view; and
a control device that controls operation of the arm and the hand, wherein 
the first and second sensors are provided in the hand such that a planar-view intersection point of the optical axes is located on a predetermined position of the substrate when the substrate is held by the hand in planar view,
the first sensor includes a first light emitting element that emits detection light in a horizontal direction and a first light receiving element that receives the detection light,
the second sensor includes a second light emitting element and a second light receiving element, one of the second light emitting element and the second light receiving element being disposed on the first front end and the other of the second light emitting element and the second light receiving element being disposed on the second front end,
the second light emitting element emitting the detection light in an oblique direction having a vertically upward component,
a target placed at a teaching position includes a reflector that reflects the detection light of the second sensor toward the second light receiving element when the target is located at the planar-view intersection point of the optical axes, and
the control device
operates the arm,
scans the target with the first and second sensors,
acquires the teaching position when the target is located at the planar-view intersection point of the optical axes, and
determines that the target is located at the planar-view intersection point of the optical axes when the first light receiving element of the first sensor cannot receive the detection light but when the second light receiving element of the second sensor receives the detection light. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        January 14, 2021